                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-103-MOC

STANLEY CORBETT, JR.,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
FRANK PERRY, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Defendant Haynes’ Motion for Protective Order,

(Doc. No. 87), and Plaintiff’s Motion for Leave to Serve Additional Interrogatories, (Doc. No. 89),

and Defendant Haynes’ Motion for Extension of Scheduling Order Deadlines, (Doc. No. 92).

       Defendant Haynes filed a Motion for Protective Order, (Doc. No. 87), with regards to

Plaintiff’s First Request for Interrogatories, Request for Production of Documents, and Request

for Admission served February 24, 2020. Defendant Haynes argues that the request includes eight

interrogatories to “all Defendants” some of which have unmarked subparts, 16 additional

interrogatories to Defendant Haynes, some of which have unmarked subparts, and additional

interrogatories to other defendants, 12 Requests for Production of Documents but they do not

indicate to which defendants they are directed, and 17 Requests for Admissions that do not indicate

which defendants they are directed at. Rule 33 limits Plaintiff to 25 written interrogatories and the

Case Management Plan further limits interrogatories to 20, including subparts. Defendant Haynes

requests a protective order under Rule 26(c), allowing him to withhold his responses to these

discovery requests until Plaintiff has served discovery on Haynes that complies with the Case

Management Plan. Plaintiff has filed a Response through discovery counsel NCPLS, (Doc. No.



                                                 1

         Case 3:18-cv-00103-MOC Document 95 Filed 05/05/20 Page 1 of 3
88), opposing Defendant Haynes’ Motion.

       Plaintiff argues that a protective order should be denied and has filed a Motion for Leave

to Serve Additional Interrogatories, (Doc. No. 89). Plaintiff argues that Defendant Haynes has not

specified any reasons why the four additional interrogatories should be considered unreasonable

or unnecessary or why responding to them would be unduly burdensome. Plaintiff requests

permission to serve additional interrogatories in this case pursuant to Rule 33(a) of the Federal

Rules of Civil Procedure due to the complexity of the case including the number of defendants,

the differing roles of each of the remaining defendants, the number of surviving claims, the length

of time covered by Plaintiff’s claims, and the great number of events detailed in Plaintiff’s

Complaint.

       The court has “wide latitude in controlling discovery and … [t]he latitude given the district

courts extends as well to the manner in which it orders the course and scope of discovery.” Ardrey

v. United Parcel Service, 798 F.3d 679, 682 (4th Cir. 1986). NCPLS has explained why the

discovery requests are reasonable and why additional interrogatories should be allowed in this case

and the Court agrees. Therefore, Defendant Haynes’ Motion for Protective Order will be denied

and Plaintiff’s Motion for Leave to Serve Additional Interrogatories will be granted.

       Defendant Haynes has also filed a Motion seeking to extend the discovery deadline until

October 16, 2020, and the dispositive motions deadline until November 18, 2020, due to the

COVID-19 pandemic and the discovery posture of the case. Plaintiff and co-Defendants’ counsel

have consented. The Motion for an extension of the discovery and dispositive motions deadlines

will be granted for good cause shown.

       IT IS ORDERED that:

       1.      Defendant Haynes’ Motion for Protective Order, (Doc. No. 87), is DENIED.



                                                 2

         Case 3:18-cv-00103-MOC Document 95 Filed 05/05/20 Page 2 of 3
                      2.   Plaintiff’s Motion for Leave to Serve Additional Interrogatories, (Doc. No. 89), is

                           GRANTED.

                      3.   Defendant Haynes’ Motion for Extension of Scheduling Order Deadlines, (Doc.

                           No. 92), is GRANTED. The discovery deadline is extended until October 16, 2020,

                           and the dispositive motions deadline is extended until November 18, 2020.




Signed: May 5, 2020




                                                            3

                       Case 3:18-cv-00103-MOC Document 95 Filed 05/05/20 Page 3 of 3
